Citation Nr: 1445325	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right shoulder disability and, if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from August 1967 to October 1967.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing in February 2014 before the undersigned sitting at the RO (commonly called a travel Board hearing).  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the travel Board hearing and private clinical records submitted by the Veteran.  

At the 2014 travel Board hearing the Veteran testified that the physical damage done to his right shoulder during boot camp had affected him mentally.  See page 18 of the transcript.  From this it is not clear whether the Veteran desires to claim service connection for a psychiatric disorder.  Accordingly, this matter is referred to the RO for clarification.  

The issue of entitlement to service connection for right shoulder disability, on a de novo basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2006 denied service connection for right shoulder disability on the basis that it had pre-existed active service and had not been aggravated during the Veteran's brief period of active service.  

2.  The Veteran was notified of the February 2006 rating decision by letter that same month addressed to his most recent address of record and his current allegation of nonreceipt of that letter is insufficient to rebut the presumption of administrative regularity that it was mailed to the proper address; and the February 2006 rating decision is final.  

3.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for right shoulder disability.  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying service connection for right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in September 2007 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This was also done by the September 2007letter.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained within Virtual VA.  His service treatment records (STRs) are on file.  Although there is evidence on file that the Veteran had right shoulder surgery within one or two years of his October 1967 discharge from service, he reported in his VA Form 9 that the treating medical facility no longer had any records of such treatment.  As such, it would be futile for VA to attempt to obtain such records.  

The Veteran has not been provided a VA examination for a medical opinion in this case because such an examination is not provided until and unless new and material evidence is submitted to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating whether the claim should be reopened.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  Then the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).   

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b)(3) (2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Reopening

Although notified, the Veteran did not appeal a February 2006 rating decision denying service connection for right shoulder disability on the basis that it pre-existed his military service and was not aggravated during his short period of active duty.  

The Veteran was notified of the February 2006 rating decision by letter of the 23rd of that month which was addressed to his most recent address of record as listed on his original 2005 claim for service connection and his November 2005 VA Form 21-4138 (JF), Statement in Support of Claim.  

For VA purposes, notice means written notice sent to a claimant or payee to his or her latest address of record.  38 C.F.R. § 3.1(q) (2013).  There is a presumption of administrative regularity that a government administrative agency has done what it regularly does in the administration of programs.  Mailing of notification letters is one such matter.  That presumption must be rebutted by evidence, not by mere allegation.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The Veteran has done no more than to allege the mere nonreceipt of the February 2006 RO letter.  Specifically, in a handwritten statement, signed by the Veteran, on VA Form 21-4138, Statement in Support of Claim, in July 2007, the Veteran reported that he had not received notice of the February 2006 rating decision.  However, as noted, a mere allegation of nonreceipt of a VA notification letter is insufficient to rebut the presumption of administrative regularity that, as required, VA properly mailed the notification letter.  Moreover, that letter was not returned as undeliverable.  

The Veteran did not appeal the February 2006 rating decision.  Accordingly, the February 2006 rating decision denying service connection for right shoulder disability is final.  

Following the February 2006 rating decision, additional service personnel records were received, which the Veteran apparently obtained in November 2005 from the National Personnel Records Center (NPRC).  However, some of these are duplicates of records on file at the time of the February 2006 rating decision and those which are not relevant inasmuch as they make no reference to the Veteran's right shoulder and, as such, have no bearing on the claim.  

Also, no additional evidence was received within one-year following notification of either denial warranting readjudication of the claim.   See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Subsequently, the Veteran applied in July 2007 to reopen the claim.  

For such claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Background

The evidence on file at the time of the 2006 rating decision included the Veteran's STRs, lay statements from his wife, a service comrade, and a friend; as well as VA outpatient treatment (VAOPT) records.  

The STRs show that a June 12, 1967, preinduction examination found no abnormality or defect.  Stamped on the report of that examination is a finding dated August 28, 1967, that the Veteran was found to be fit for military service.  An adjunct medical history questionnaire reflects that "no" was checked as to the Veteran's having or having had a "painful or 'rick' shoulder or elbow."  Another portion of that report bears a handwritten notation that the Veteran had been treated within the past 5 years by "Dr. Hallis."  The report of the medical history questionnaire purports to bear the Veteran's signature.  The notation that he was treated by "Dr. Hallis" appears to match the handwriting which is the Veteran's signature.  

DD Form 47, Record of Induction, reflects that the Veteran was a high school graduate.  

A September 9, 1967, Individual Sick Slip reflects that the Veteran was seen for his right shoulder, and was to return to the dispensary.  

A September 9, 1967, clinical notation at the Ft. Benning Army Training Center dispensary shows that the Veteran had a "history of getting out of place when sleep" and pain from an old football injury.  An examination was essentially negative but he was referred for X-rays and an orthopedic evaluation.  

A September 11, 1967, clinical notation at an orthopedic clinic noted that the Veteran had a history of recurrent dislocation of the right shoulder which was "9 times by hx."  He had subluxed his shoulder last night and now had tenderness and soreness.  An X-ray revealed a "Hill Sachs" lesion.  On examination he had tenderness over the shoulder.  It was felt that this had "EPTS" and was disqualifying.  

Another service clinical record, also dated September 11, 1967, reflects that the Veteran related a history of a right shoulder dislocation in 1966.  Since then, he had had nine (9) dislocations.  Currently, he would often awaken with the right arm in a subluxed position.  On physical examination he had marked tenderness about the shoulder and external abduction caused shoulder pain.  X-rays revealed a "hatchet shaped deformity of the shoulder and a Hill-Sachs lesion."  It was reported that the Veteran was unfit for duty.  Another notation indicates that the initial episode of recurrent right shoulder dislocation had been in September 1966, with 9 subsequent episodes.  It was felt that the condition had pre-existed service.  

The Veteran was afforded a Medical Board Separation examination in September 1967 which noted that the initial episode of recurrent right shoulder dislocation had been in September 1966, with 9 subsequent episodes.  It was felt that the condition had pre-existed service and was disqualifying for service.  It was noted that further duty might aggravate the condition.  Associated with this report is a "Narrative Summary" of the same date which reflects that the Veteran related a history of a right shoulder dislocation in September 1966 while playing football in high school.  Since then, he had had 9 dislocations and at the present would often awaken with his arm in a subluxed position.  

Another report of Medical Board Proceeding, dated September 20, 1967, reflects essentially the same as the information provide earlier but bears the Veteran's signature, as does an October 4, 1967, Statement of Medical Condition, which indicates that he had not had any change in his medical condition since his last examination in September 1967.  The Veteran's signature is also on a "Request for Discharge" which indicates that he requested discharge from service because he was considered unfit for retention due to a medical disability which was considered to have existed prior to August 29, 1967.  All three signature appear to be identical to the signature appearing on the June 1967 pre-induction medical history questionnaire.  

In the Veteran's original August 2005 claim for service connection for right shoulder disability he reported that he began having right shoulder pain in basic training and was released from service due to injury.  He had had shoulder surgery in the summer of 1968 at a civilian hospital, originally called Doctors Hospital but now called "USA Women and Children Hospital."  In an accompanying VA Form 21-4138 (JF), Statement in Support of Claim he stated he had never had a problem with his right shoulder prior to basic training.  This statement purports to bear his signature, which is in the same handwriting as the signatures recorded on service documents.  

Also accompanying the original 2005 service connection claim is a statement from a service comrade who stated he was present when the Veteran "made a run on the horizontal ladder" when his arm came out of place.  Another service comrade stated that the Veteran had been unable to complete his training due to slippage of joints in his shoulder and every time activities involved monkey or horizontal bars he would fall due to dislocation of his shoulder, for which he was released from service.  

A statement from a friend reflects that the Veteran had been hospitalized (at the facility identified by the Veteran) in Mobile in 1968.  The Veteran's wife stated that upon returning home from military service the Veteran complained about shoulder pain and he had to have an operation on his shoulder in Mobile.  

Also on file at the time of the 2006 rating decision were VA outpatient treatment (VAOPT) records from 2003 to January 2006 and, as relevant, reflect only a history of past shoulder surgery.   

The additional evidence received since the February 2006 rating decision includes numerous duplicate copies of records previously on file, including duplicate copies of STRs.  

In a typed statement in July 2007 the Veteran reported that he had "checked no" in the service entrance medical history questionnaire as to a painful or trick shoulder but had injured his shoulder in basic training.  Although he had signed various forms during service, he did not know the contents of the documents.  

VAOPTs in 2007 contain no clinical information as to the Veteran's right shoulder.  

Private clinical records received in November 2008 include a July 2008 record that the Veteran had severe right shoulder pain after having fallen about one week earlier.  In September 2008 he underwent right shoulder surgery.  

A September 2008 consultation report from the Mizell Memorial Hospital indicates that while the Veteran had had recent right shoulder surgery, he had a chronic injury of the right shoulder and had been operated upon in the past.  

An October 2008 statement from Dr. S. Barnes states that the Veteran had shoulder pain when he went into service but it became worse after he went through cross bar training and other activities, "and he ended up having continual trouble."  Recent X-rays had shown some degenerative arthritis of the right shoulder "that may have been exacerbated, more likely than not, by his stint in the military."  He had had surgery and was "now suffering some of the effects of having aggravated and traumatized the right shoulder during his military training."  

In the Veteran's May 2010 VA Form 9 he reported having had right shoulder surgery in 1967 in Mobile Alabama, at the Doctor's Hospital and he had tried to obtain those records but, while his name was in their computer system, they had no records of his treatment.  

At the February 2014 travel Board hearing the Veteran's service representative stated that the Veteran's examination for induction in Montgomery revealed no abnormality of his right shoulder.  Because the Veteran could not read or write, he had not filled out a medical history questionnaire at service entrance and, so, any information provided therein was done by someone else.  The report of that examination indicates that he was initially found to be unfit for duty but, apparently, it was later changed to his being fit for duty.  The Veteran then underwent boot camp at Ft. Benning, Georgia, and while performing push-ups he began having right shoulder pain.  One morning his right shoulder dislocated and after a medic gave him a couple of days off, he was returned to duty.  About 2 days later he was seen at the Ft. Benning hospital for recurrent shoulder dislocations and a physician he indicated that the condition existed prior to service (EPTS) and was disqualifying for service.  

The service representative stated that there was no actual evidence that a right shoulder condition pre-existed service.  The Veteran had had right shoulder problems ever since military service.  He had been made to sign paperwork requesting discharge from service based on his right shoulder condition but he did not understand what he was signing.  

The Veteran testified that he could neither read nor write.  He had passed his examination for service entrance and found fit for service.  He began having right shoulder problems thereafter while in boot camp at Ft. Benning.  After recuperating from an initial right shoulder injury during boot camp, he again had a right shoulder dislocation and after being evaluated at the military hospital he was told he would be discharged due to his right shoulder condition.  He had received postservice right shoulder treatment.  

The Veteran testified that he had had "a little bit" of a problem with his right shoulder prior to service but nothing to the extent he had during boot camp.  His strenuous activities in boot camp of pushups, obstacle courses, and crossing monkey bars had aggravated it.  He specifically testified that contrary to a notation in his service clinical records, he had not had 9 prior, i.e., preservice, dislocations of his right shoulder.  He did not know of any reason that someone would put such a notation in his service clinical records.  Even after it was found that he would be discharge from service as unfit, he was given essentially light duty but even this aggravated his right shoulder condition.  

The Veteran further stated that he had received VA treatment for multiple conditions since 2002.  The Veteran requested that service connection for his right shoulder condition be made retroactive to the day following his discharge from service.  See page 22 of the transcript.  

Analysis

The Veteran and his representative have addressed the several statements which the Veteran signed during his military service.  However, as noted, 38 C.F.R. § 3.304(b)(3) provides that signed statements of the Veteran relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Rather, other evidence will be considered as though such statement were not of record.  

On the other hand, the Veteran's representative indicated that the Veteran was unable to read or write and, so, could not have had knowledge of what he was signing during service.  As to this, the evidence indicates that the Veteran had a right shoulder injury playing football in high school and, also, that he graduated from high school.  Moreover, the Veteran's signature on document in the service records match his signature on postservice documents, and are consistent with the handwritten notation entered on his medical history questionnaire at service entrance.  Nevertheless, for the limited purpose of reopening the Board does not make any judgment as to the credibility of the evidence.  Rather, for the purpose of reopening, the credibility of the evidence is to be presumed.  Justus, Id.  

Significantly, Dr. S. Barnes' October 2008 statement addresses the critical matter in this case.  In substance, Dr. Barnes stated that the Veteran's right shoulder pain became worse during service, resulting in "continual trouble" such that it "may have been exacerbated, more likely than not, by his stint in the military" and was "now suffering some of the effects of having aggravated and traumatized the right shoulder during his military training."  

The Board notes that Dr. Barnes statement suggests that his opinion is somewhat qualified, inasmuch as he stated that the right shoulder condition "may" have been aggravated "more likely than not" by military service.  

Nevertheless, viewed most favorably, the evidence now on file, and particularly Dr. Barne's statement, is sufficient to trigger VA's duty to assist by obtaining a VA medical opinion which addresses the matter of whether a pre-existing right shoulder disability was aggravated during active service.  

Accordingly, reopening of the claim for service connection for right shoulder disability is warranted and, to this extent only, the claim is granted.  However, de novo adjudication of the claim on the merits is delayed pending further development.  


ORDER

The application to reopen the claim for service connection for right shoulder disability is granted and to this extent only the claim is granted.  



REMAND

As noted, the Veteran has indicated that any attempts to obtain records of initial postservice right shoulder surgery within one or two years after service discharge would be futile as such records no longer exist.  

Nevertheless, the record is clear that the Veteran had a right shoulder disability during military service, for which he was discharged from service, and also now has documented right shoulder pathology which required surgery in 2008.  

While the Veteran's testimony sought to downplay the pre-existence of right shoulder disability, indicating that he had only a "little" problem, the evidence as a whole indicates otherwise.  In this case, it is clear that an opinion is needed as to whether any right shoulder disability both clearly and unmistakably pre-existed active service and, also, clearly and unmistakably underwent no permanent increase in disability during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much clarifying information as possible as to all treatment or evaluations for a right shoulder disability prior to active service, to include the inclusive dates and the full names of the treating source(s) and current address(es) of the custodian(s) of such records.  This should include the "Dr. Hallis" whom he reported at service entrance had treated him within the five (5) years prior to entrance into service.  

2.  Arrange for appropriate medical personnel to review the Veteran's VA claims folder including a copy of this Remand and to provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's right shoulder disability pre-existed his active duty military service.  

If the answer to this question is affirmative, the evaluating medical personnel should then provide an opinion as to whether the evidence of record clearly and unmistakably shows that the pre-existing right shoulder disability was not aggravated by service, beyond the natural progression of the disorder.  

It must be noted that the proper standard for rendering an opinion is not whether it is as likely as not but, rather, whether there is clear and unmistakable evidence as to each of the above questions.  

If the evaluating medical personnel finds that the Veteran's right shoulder disability both clearly and unmistakably did not pre-exist his military service and also clearly and unmistakably underwent no increase above any natural progress, only then should the evaluating medical personnel render an opinion as to whether it is as likely as not that the Veteran's currently diagnosed right shoulder disability was incurred in his military service.  

Again, the evaluating medical personnel is advised that as to the questions of whether right shoulder disability both pre-existed service and was not aggravated during service, each of these questions must be addressed under the standard of "clear and unmistakable evidence" (that is, not subject to dispute); whereas, the question of possible direct incurrence during service must be addressed using the standard of whether it is likely as not (50 percent probability).  

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  The report of the evaluation or examination should be associated with the Veteran's VA claims folder.  Rationale for all opinions should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale. 

3.  Following any further development that deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


